UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported):June 18, 2014 Turbine Truck Engines, Inc. (Exact name of small business issuer as specified in its charter) Nevada 333-109118 59-3691650 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 46600 Deep Woods Road, Paisley, Florida 32767 (Address of principal executive offices) 386-943-8358 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CF$ 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On June 18, 2014, the Board of Directors created a separate series of preferred stock, called “Series B Convertible Preferred, which is being documented by the filing of an Amendment to the Articles of Incorporation filed with the State of Nevada. The Board of Directors designated 350,000 shares as Series B Convertible Preferred. A shareholders vote was not required. The Series B Convertible Preferred, par value $.001, provides for: · No Voting rights; and · Shares are convertible after six (6) months on a 20 to 1 ratio at the option of the preferred shareholder; Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit Description Articles of Amendment to Articles of Incorporation datedJune 18, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Turbine Truck Engines, Inc. Dated: June 18, 2014 By: /s/ Michael H. Rouse Michael H. Rouse CEO 3
